

Exhibit 10.4
FIFTH AMENDMENT
THIS FIFTH AMENDMENT (the "Fifth Amendment") is made and entered into as of June
17, 2020 by and between Exponent Realty, LLC, a Delaware limited liability
company ("Landlord"), and Corcept Therapeutics Incorporated, a Delaware
corporation ("Tenant").
RECITALS
A.Landlord and Tenant are parties to that certain lease dated April 1, 2016 (the
"Lease") , the first amendment (the "First Amendment") dated June 1, 2017, the
second amendment (the "Second Amendment") dated March 12, 2018, the third
amendment (the "Third Amendment") dated November 8, 2018, and the Fourth
Amendment dated October 23, 2019 (the "Fourth Amendment"). Pursuant to the
Lease, the First Amendment, the Second Amendment, the Third Amendment, and the
Fourth Amendment, Landlord has leased to Tenant space currently containing
approximately 28,309 rentable square feet (the "Premises") on the first and
second floor of the building, located at 149 Commonwealth Dr., Menlo Park, CA
94025 (the "Building").
B.Tenant and Landlord now desire to amend Lease on the following terms and
conditions:
NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.Modification of Premises. Effective as of June 15, 2020 (the "Modification of
Premises Date"), the Premises shall be modified as follows: (1) expanded to
include approximately 14,485 rentable square feet on the second floor of the
building and (2) decreased by approximately 6,732 rentable square feet on the
second floor of the building as shown on Exhibit A of this Fifth Amendment (the
"Fourth Expansion Premises"), such that the new Premises covered by the Lease
shall thereafter be a total rentable square footage of 36,062 rentable square
feet, as shown on Exhibit B of this Fifth Amendment and will then be known as ("
the Premises").
2.Space Reduction Suite. After the Modification of Premises Date, Tenant may
continue to occupy the approximately 6,732 rentable square feet on the second
floor of the building as shown on Exhibit A of this Fifth Amendment (the "Space
Reduction Suite") on a month-to-month basis at a Base Rent of $31,977.00 per
month.
3.Base Rent. The Base Rent for the Premises (excluding the Space Reduction Suite
after the Modification of Premises Date) shall be as shown in the schedule
below. Tenant shall continue to pay its' proportionate share of the Operating
Expenses and Real Estate Taxes on the Premises. As of June 15, 2020, the
schedule of Base Rent payable with respect to the Premises (excluding the Space
Reduction Suite after the Modification of Premises Date) is the following:

DATEPERIOD
RENTABLE
SQ. FT.
BASE RENT PER RSF*
PER YEAR
MONTHLY
AMOUNT
PERIODIC
AMOUNT
04/01/2020 to 06/14/2020
2.5 months
28,309
$57.00
$134,467.75
$336,169.38
06/15/2020 to 06/31/2020
0.5 months36,062
$57.00
$171,294.50
$85,647.25
07/01/2020 to 03/31/2021
9 months
36,062
$57.00
$171,294.50
$1,541.650.50
04/01/2021 to 03/31/2022
12 months
36,062
$58.80
$176,703.80
$2,120,445.60

*RSF is defined as Rentable Square Foot/Feet
The Base Rent for the Space Reduction Suite shall be as provided in paragraph 2,
above. All such Base Rent shall be payable by Tenant in accordance with the
terms of the Lease.
4.Tenant's Building Percentage. Effective on the Modification of Premises Date,
the Tenant's Building Percentage set forth in section C.5 of the BASIC LEASE
PROVISIONS is hereby changed to read:
C.5. Tenant's Building Percentage: While Tenant occupies the Space Reduction
Suite Eighteen and Forty-One hundredth percent (18.41%). After Tenant vacates
the Space Reduction Suite Twenty-Three and Five Tenths percent (23.5%)



--------------------------------------------------------------------------------



5.Miscellaneous.
5.1This Fifth Amendment, which is hereby incorporated into and made a part of
the Lease, sets forth the entire agreement between the parties with respect to
the matters herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Fifth Amendment. Tenant agrees that neither Tenant nor its
agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Fifth Amendment or disseminate or distribute any
information concerning the terms, details or conditions hereof to any person,
firm, entity, broker or other tenants in the Building without obtaining the
express written consent of Landlord.
5.2Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.
5.3In the case of any inconsistency between the provisions of the Lease and the
Fifth Amendment, the provisions of this Fifth Amendment shall govern and
control.
5.4Submission of this Fifth Amendment by Landlord is not an offer to enter into
this Fifth Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Fifth Amendment until Tenant and Landlord
have executed and Landlord delivered the same to Tenant.
5.5Tenant hereby represents to Landlord that Tenant has dealt with no real
estate brokers or agents in connection with this Fifth Amendment. Tenant agrees
to indemnify and hold Landlord, its members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the "Landlord Related Parties") harmless from all claims of any
real estate brokers or agents claiming to have represented Tenant in connect ion
with this Fifth Amendment. Landlord hereby represents to Tenant that Landlord
has dealt with no real estate brokers or agents in connection with this Fifth
Amendment. Landlord agrees to indemnify and hold Tenant, its members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such real estate brokers or
agents (collectively, the "Tenant Related Parties") harmless from all claims of
any real estate brokers or agents claiming to have represented Landlord in
connection with this Fifth Amendment.
5.6Each signatory of this Fifth Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fifth Amendment
as of the day and year first above written.

LANDLORD:EXPONENT REALTY, L.L.C.,a Delaware limited liability companyDate:
6/17/2020By: /s/ Richard L. SchlenkerName: Richard L. SchlenkerTitle: Executive
Vice President & CFO






--------------------------------------------------------------------------------




TENANT:CORCEPT THERAPEUTICS INCORPORATED,a Delaware corporationDate:
6/17/2020By: /s/ Gary Francesconi Name: Gary FrancesconiTitle: Vice President,
Legal






--------------------------------------------------------------------------------



Exhibit A
Fourth Expansion Premises


exhibitafourthexpansio1.jpg [exhibitafourthexpansio1.jpg]





--------------------------------------------------------------------------------



Exhibit B
Premises


exhibitbpremises11.jpg [exhibitbpremises11.jpg]

